Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the application filed on 7/28/2020.

Allowable Subject Matter
Claims 1-8 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...the first control signal being a signal having a duty ratio decided based on a difference between an output voltage of a power supply device and a target value, an integrated value of the difference, and a predetermined gain value…and wherein the control circuit is configured to measure an input voltage of the power supply device when the power supply device is activated, calculate a set duty ratio based on the input voltage and the target value, the set duty ratio being a value obtained by dividing a target duty ratio by the gain value, set the set duty ratio as an initial value of the integrated value to be reflected to the duty ratio” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 5, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...the first control signal being a signal having a duty ratio decided based on a difference between an output voltage of the power supply device and a target value, an integrated value of the difference, and a predetermined gain value, the second switching element being configured to being controlled by a second control signal, and the second control signal being a signal having a phase opposite to a phase of the first control signal, the processing comprising: measuring an input voltage of the power supply device when the power supply device is activated; calculating a set duty ratio based on the input voltage and the target value, the set duty ratio being a value obtained by dividing a target duty ratio by the gain value; set the set duty ratio as an initial value of the integrated value to be reflected to the duty ratio.” in combination with the additionally claimed features, as are claimed by the Applicant.
	Thus, the Applicant’s claims are determined to be novel and non-obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sugawara; Takahiko et al., US 20170126135, discloses a power supply device and method for controlling power supply circuit.
Yonezawa; Yu et al., US 20150236590, discloses a synchronous rectification converter and control method of synchronous rectification converter.
Yonezawa; Yu et al., US 10797595, discloses a power supply and control method for power supply.
Abe; Takenori, US 20190020336, discloses a vehicle-mounted signal generation circuit and vehicle-mounted power supply device.
Umemoto; Kiyotaka, US 6531853, discloses a DC-DC converter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838